                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

              Plaintiff,

       vs.                                                         20-CR-82 WJ


HASSAN ALQAHTANI,

              Defendant.


      MOTION FOR JUDGMENT OF ACQUITTAL PURSUANT TO RULE 29(A)

       COMES NOW, Hassan Alqahtani, by and through his counsel of record, Ahmad Assed &

Associates (Ahmad Assed, Richard J. Moran, and Britany J. Schaffer), and the Law Office of

Joel R. Meyers LLC (Joel R. Meyers), and hereby respectfully moves this Court for a Judgment

of Acquittal pursuant to Federal Rule of Criminal Procedure 29(a), and as grounds, Mr.

Alqahtani submits the following:

I.     INTRODUCTION

       Hassan Alqahtani was accused by the government of being a prohibited person,

specifically a person on a nonimmigrant visa, in unlawful possession of a firearm from July 2019

to December 12, 2019, in violation of 18 U.S.C. § 922(g)(5)(B). As the government has failed to

introduce evidence to establish beyond a reasonable doubt all the necessary elements of the

offense, Mr. Alqahtani seeks a judgment of acquittal pursuant to Federal Rule of Criminal

Procedure 29(a).




                                               1
II.    STANDARDS FOR RULE 29(A)

       Pursuant to Rule 29(a), after the government closes its evidence, “the court on the

defendant's motion must enter a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.” Fed.R.Crim.P. 29(a). In ruling on a Rule 29 Motion, the

Court must ask whether taking the evidence, both direct and circumstantial, together with the

reasonable inferences to be drawn therefrom, in the light most favorable to the government, a

reasonable jury could find the defendant guilty beyond a reasonable doubt. United States v.

McKissick, 204 F.3d 1282, 1289 (10th Cir. 2000).

       The government must prove every element of the charged offense beyond a reasonable

doubt. Victor v. Nebraska, 511 U.S. 1, 5 (1994). See also, Sullivan v. Louisiana, 508 U.S. 275,

277–78 (1993) (“The prosecution bears the burden of proving all elements of the

offense charged, and must persuade the factfinder ‘beyond a reasonable doubt’ of the facts

necessary to establish each of those elements.”) (citations omitted).

       Further, “[t]he evidence supporting the conviction must be substantial and do more than

raise a suspicion of guilt.” McKissick, 204 F.3d at 1289. “[I]t is a bedrock promise of our

criminal justice system that the evidence supporting a conviction ‘must raise more than the mere

suspicion of guilt, and the jury’s inferences must be more than speculation and conjecture in

order to be reasonable.’” United States v. Lovern, 590 F.3d 1095, 1109 (10th Cir. 2009).

       Additionally, when the government asks the jury to find an element of the crime through

inference, the jury may not be permitted to conjecture or to conclude upon pure speculation or

from passion, prejudice or sympathy; instead, the court must be satisfied that the inferences are

sufficiently supported to permit a rational juror to find that the element, like all elements, is

established beyond a reasonable doubt. United States v. Vernace, 811 F.3d 609, 615 (2d Cir.



                                                   2
2016). “[W]here the government's evidence is equally strong to infer innocence of the crime

charged as it is to infer guilt, the verdict must be one of not guilty and the court has a duty to

direct an acquittal.” United States v. Kelton, 446 F.2d 669, 671 (8th Cir. 1971). Also, a finding of

guilt cannot be obtained by piling inference upon inference. United States v. Valadez-Gallegos,

162 F.3d 1256, 1262 (10th Cir. 1998).

III.   THE EVIDENCE IN THE PRESENT CASE

       In the present case, the Indictment charges that Mr. Alqahtani, “knowing that he was an

alien admitted to the United States on a nonimmigrant visa, knowingly possessed a firearm and

ammunition in and affecting commerce” in violation of 18 U.S.C. §§ 922(g)(5)(B) and 924.

Viewing the evidence admitted at trial for the truth of the matter asserted in the light most

favorable to the government reveals the following:

       An anonymous FBI tip was made in August 2019 alleging that Hassan Alqahtani

possessed a firearm. During the investigation by Special Agent John Labuhn, an additional

tipster was discovered, who reported that he had observed a firearm on an unspecified date in

July 2019, inside Mr. Alqahtani’s residence. The first alleged tipster did not testify during the

trial. The second tipster, Anthony Menicucci, testified at trial, but was so inconsistent and

illogical as to every detail of the case that he lacked every last ounce of credibility he could

possibly be afforded. As such, his testimony must be discounted.

       Special Agent Labuhn also testified at trial that he completed training and began his role

as a Special Agent with the FBI in August 2019. He testified that he had received the tip,

investigated the case by speaking to unspecified witnesses as well as to Anthony Menicucci

about the case. Despite testifying as to the many background checks and vetting processes he had

conducted on the two tipsters, he did not take into account the personal relationship the two



                                                  3
tipsters had with Mr. Alqahtani, nor did this vetting establish either witness’s credibility or

reliability. Likewise, he failed to discover through his investigation that Mr. Alqahtani had been

married for around three years to an American citizen, whose constitutional right to bear arms

remained entirely intact. Mr. Alqahtani and his wife lived in the same residence where the gun

was located, and the gun was located in the bedroom where Ms. Alqahtani was exiting when the

search warrant was executed. Agent Labuhn testified that Ms. Alqahtani and Mr. Alqahtani’s

family were all within the residence when the search warrant was executed, but Mr. Alqahtani

was not present. He could not specify the exact time of the 6:00 a.m. authorized search warrant,

but was certain the warrant was executed properly.

       Special Agent Labuhn also testified that he worked with Anthony Menicucci to attempt

to compel Mr. Alqahtani to purchase a firearm; however, no such purchase ever took place.

Instead, Mr. Alqahtani declined to purchase a firearm during the single recorded conversation

between himself and Mr. Menicucci.

       The United States also brought forth the testimony of a DNA expert, Jerrilyn Conway.

Ms. Conway testified that there were four specimens of DNA that were retrieved from the

firearm that was seized from Mr. and Ms. Alqahtani’s residence. She testified that the first

sample correlating to Mr. Alqahtani made up 55% of the DNA detected on the firearm, the

second sample correlating to Ms. Alqahtani made up 22% of the DNA on the firearm, and there

were two unknown sources of DNA which made up the remainder of the DNA detected on the

firearm. She also testified that the secondary transferal of DNA can occur from one person to

another object, or from one object to another. She further testified that she could not conclude

whether the DNA on a specimen originated from primary or secondary transferal. Nor could she

conclude when or how DNA transferred to the firearm in question. Finally, Ms. Conway testified



                                                  4
that the presence of male DNA in a mixture may limit the ability to determine if female DNA is

also present in that mixture.

       Next, the expert testimony of Sabrina Tishko was elicited by the United States for the

purposes of latent fingerprint analysis. Ms. Tishko testified that she located a single fingerprint

that was suitable for comparison on the firearm in question. She also testified that other friction

ridges were detected that could not be positively attributed to Mr. Alqahtani, Ms. Alqahtani, or

any other potential source that was not submitted for comparison. She testified that her analysis

could not show the manner or time in which the single left thumb print on the right side of the

slide of the firearm occurred.

       Special Agent Tyler Coker next testified that although Mr. Alqahtani’s application for

Permanent Residence was initially denied in May 2018, his application remained pending at the

time that the search warrant was executed. He further testified that he located the firearm in a

closet in the back southwest bedroom of the residence where the search warrant was executed,

where there was a mixture of men’s and women’s clothing. While he testified that the firearm

was located under what he believed to be mostly men’s clothing, he was not aware of the

organizational structure within the closet of mixed clothing. He also testified that Mr. Alqahtani

was not present when the search warrant was executed and only arrived later after the search. He

also testified that no other evidence was located in the vehicle that was searched.

       As more fully set forth below, even viewing the evidence at trial in the light most

favorable to the government, the government has failed to prove the required elements of the

offense beyond a reasonable doubt.




                                                  5
IV.    ARGUMENT

       A.      The evidence fails to prove beyond a reasonable doubt that Mr. Alqahtani
               had actual possession of the charged firearm during the time period set forth
               in the Indictment.

       “To prove that a defendant knowingly possessed a firearm, the government must ‘prove

that the defendant consciously possessed what he knew to be a firearm.’” United States v.

Benamor, 937 F.3d 1182, 1186 (9th Cir. 2019). To prove actual possession, the government is

required to show that the defendant held the charged firearm during the time period specified in

the indictment. United States v. Samora, 954 F.3d 1286, 1292 (10th Cir. 2020).

       In Samora, the defendant, a convicted felon, had borrowed his ex-girlfriend’s car to go to

a restaurant. As he was leaving the restaurant, officers converged to arrest him on an outstanding

warrant. He was arrested after a foot chase. The vehicle was searched and a loaded firearm was

found in the center console. Testing showed that the firearm contained DNA from at least 3

individuals, but defendant contributed the most DNA to the firearm. At trial, based on the DNA

evidence, the government’s expert concluded that the defendant likely handled the gun at some

point. Defendant was convicted of being a felon in possession of a firearm and appealed. Id. at

1289, 1291.

       On appeal, the Tenth Circuit agreed with defendant that the trial court erred by failing to

instruct the jury on the intent element for constructive possession. The government argued that

defendant’s conviction should be affirmed because the jury was properly instructed on actual

possession and the government had proved actual possession through the DNA evidence. The

Court rejected this argument, finding that the DNA evidence only established that the defendant

handled the firearm at some point in time and that was not enough. “In this case, the Government

presented DNA evidence tending to show Defendant handled the firearm at some point, but the



                                                6
DNA evidence did not establish that Defendant handled the firearm on or about [the date

specified in the indictment].” Id. at 1295. See also United States v. Simpson, 845 F.3d 1039,

1062 (10th Cir. 2017) (admission by defendant, a convicted felon, that he had handled the guns

while showing his wife how to shoot did not support conviction for being felon in actual

possession of firearm as jury could have concluded that defendant handled the guns at a time

other than time period set forth in indictment).

       Here, the government cannot establish that Mr. Alqahtani actually possessed the firearm.

The one witness who testified as to Mr. Alqahtani’s possession could not commit to the correct

season nonetheless date that the incident occurred, and lacked all credibility such that his

testimony cannot be properly considered as competent testimony. The only other instance of

alleged possession presented at trial was the execution of the search warrant of the shared

residence of Mr. and Ms. Alqahtani, when Mr. Alqahtani was not present. Like Samora, the

scientific evidence only establishing that Mr. Alqahtani came into contact with the firearm is

insufficient to prove beyond a reasonable doubt that Mr. Alqahtani possessed the firearm

identified in the indictment. As such, the Court must enter a judgment of acquittal.

       B.      The evidence fails to prove beyond a reasonable doubt that Mr. Alqahtani
               had constructive possession of the charged firearm during the time period set
               forth in the Indictment.

       Possession can also be constructive. The government must prove several items to

establish constructive possession. Constructive possession requires proof that the defendant held

the power and ability to exercise dominion and control over the charged firearm. United States v.

Benford, 875 F.3d 1007, 1015 (10th Cir. 2017). The defendant must knowingly hold the power

and ability to exercise dominion and control. Id. Because the possession must be knowing, a

defendant's mere presence in the area of the firearm or awareness of its location is not sufficient



                                                   7
to establish possession. United States v. Beckles, 565 F.3d 832, 841 (11th Cir. 2009) (citation

omitted). See also United States. v. Garner, 396 F.3d 438, 443 (D.C. Cir. 2005) (because the

dominion and control must be knowing, mere proximity or accessibility to contraband is not

enough and there must be testimony connecting the defendant with the incriminating

circumstances) (citations omitted).

        When a defendant has exclusive possession of the premises on which a firearm is found,

a jury may in most cases infer that a defendant has knowledge, dominion, and control of a

firearm based on that exclusive possession alone. Benford, 875 F.3d at 1015. When, however, the

premises where the charged firearm was found are jointly occupied, the government must prove

more.

        When a person is the sole occupant of a room and has the right to exclude all
        others from it, it may logically be inferred that he has knowing dominion and
        control over objects so situated in his room that he is likely to be aware of their
        presence. But the situation is different where two persons share the occupancy of
        a room and the right to exclude others from it. Depending on the circumstances,
        either or both may have knowing dominion and control over a particular chattel,
        and choice between these alternatives must be based on more than speculation.

United States v. Griffin, 684 F.3d 691, 697 (7th Cir. 2012) (citation omitted).

        Therefore, when the charged firearm may be attributed to more than one person because

of case of joint occupancy of a premises, the government must also show some nexus, link, or

other connection between the defendant and the firearm beyond mere co-occupancy of the

premises. United States v. Roach, 582 F.3d 1192, 1205 (10th Cir. 2009).

        In addition to the above, the government must also prove intent. The government must

show not only that the defendant had the power to exercise dominion and control, but also had

the intent to exercise dominion and control. Henderson v. United States, 575 U.S. 622 (2015);

Samora, 954 F.3d at 1292; Simpson, 845 F.3d at 1060.



                                                 8
       Intent cannot be inferred based on ease of access. Griffin, 684 F.3d at 697. In Griffin, the

defendant Griffin, after serving a sentence for a felony conviction, moved in with his parents. His

conditions of release, like § 922(g), prohibited him from possessing firearms. Soon after

Griffin’s release, a SWAT team executed a search warrant on the Griffin home, looking for

Griffin’s brother Chauncey. The police did not find Chauncey, but did find ten firearms,

including several shotguns, and five sets of ammunition. Griffin was charged with being a felon

in possession of a firearm in violation of § 922(g)(1). At trial a man named Walker, who was in

jail with Griffin while the possession charge was pending, testified that Griffin told him that

Griffin’s father had purchased some of the shotguns for Griffin. Griffin was convicted of being

in possession of a shotgun located behind a door in the kitchen that led to the second floor, and

of two sets of ammunition found on the stairs between the first and second floor. Griffin, 684

F.3d at 694.

       Griffin appealed, arguing that the evidence was insufficient to support the jury’s

conclusion that he possessed the shotgun found behind the kitchen door. The Court agreed and

reversed. In reversing, the Court rejected the prosecution’s argument that intent could be found

based on Griffin’s knowledge that the shotgun was there, that the shotgun was easily accessible,

and that he failed to separate himself from the firearm. The Court rejected this argument because:

       It confuses access with possession. Neither the felon-in-possession statute nor the
       terms of Griffin’s conditional release prohibited him from living in a home where
       firearms were otherwise lawfully present. Both prohibit only his possession of
       firearms and ammunition. We recognize that Griffin’s easy access to the weapons
       may have meant that, sitting in the kitchen, he was capable of violating the felon-
       in-possession statute in a matter of seconds. Without more, however, that easy
       access does not mean that he actually violated the felon-in-possession statute by
       intending to exercise control over any of the firearms. “A jury cannot speculate its
       way out of reasonable doubt.”




                                                 9
Id. at 698-99 (emphasized in original) (citation omitted). Cf. Samora, 954 F.3d at 1293 (where

defendant, a convicted felon, had fled from car he shared with girlfriend, and a loaded firearm

was found in center console of car, and defendant’s DNA was found on firearm, jury would not

have been compelled to conclude that defendant had intent to exercise control over the firearm to

support finding of constructive possession); and Benford, 875 F.3d at 1018 (where, after search

of apartment defendant shared with girlfriend uncovered firearm in master bedroom, defendant

had stated “I’ll guess I’ll have to take the charge,” and defendant had brandished a firearm 19

days before the charged offense, and three months before, defendant had sent a text implying that

he would trade firearms for a motor, conviction for possession was reversed and remanded as,

based on this evidence, jury would not be compelled to find that defendant intended to exercise

control over the firearm).

       In this case, the government failed to establish beyond a reasonable doubt that Mr.

Alqahtani had constructive possession of the firearm. Ms. Alqahtani is a United States citizen

who maintains her full Second Amendment rights to possess a firearm, which cannot be impeded

by exercising her fundamental right to marry the person of her choosing, who may happen to be

a prohibited person. The fact that the residence was shared with a non-prohibited person, and

there is no instance of possession that the government can prove beyond a reasonable doubt

necessarily dictate the entry of a Judgment of Acquittal. Even including Mr. Alqahtani’s vague

statements regarding firearms in the recorded statement with the discredited witness, the

government cannot prove Mr. Alqahtani’s possession. Benford, 875 F.3d at 1018.

                                        CONCLUSION

       The government has failed to prove beyond a reasonable doubt that Mr. Alqahtani

possessed the .380 firearm specified in the Indictment between July 2019 and December 2019.



                                                10
Mr. Alqahtani was not present at the residence he shared with his United States citizen wife

when the search warrant was executed. The government’s only witness alleging a separate

instance of possession was so discredited as to render his entire testimony incompetent.

       WHEREFORE, Mr. Alqahtani respectfully requests this Court to grant this Motion, and

enter a Judgment of Acquittal pursuant to Fed. R. Crim. P. 29(a).

                                             Respectfully Submitted,

                                             /s/ Britany J. Schaffer
                                             Ahmad Assed
                                             Britany Schaffer
                                             Ahmad Assed & Associates
                                             818 5th Street
                                             Albuquerque, NM 87102
                                             Phone: (505) 246-8373
                                             Facsimile: (505) 246-2930
                                             ahmad@assedlaw.com

                                             /s/ Joel R. Meyers
                                             Joel R. Meyers
                                             Law Office of Joel R. Meyers
                                             1000 Cordova Place, # 930
                                             Santa Fe, New Mexico 87505
                                             Phone: (505) 847-7757
                                             Facsimile: (505) 847-5929
                                             jrm@jrmeyerslaw.com




                                               11
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on March 31, 2021, I filed the foregoing electronically
through the CM/ECF system which caused electronic service on all parties of record.

                                   /s/ Britany J. Schaffer
                                   Britany J. Schaffer
                                   Attorney for Hassan Alqahtani




                                           12
